Citation Nr: 1128020	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of  service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, a panic disorder, and a mood disorder.

2.  Whether an April 2009 reduction from 40 percent to 20 percent for a low back disability was proper.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that respectively decreased the Veteran's 40 percent disability rating for his low back disability to 20 percent, effective July 1, 2009, and denied service connection for PTSD.

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board notes that in 2005, the RO originally adjudicated the issue as entitlement to service connection for an anxiety disorder.  However, during the course of this appeal, the medical evidence revealed various diagnoses of acquired psychiatric disorders, to include PTSD, an anxiety disorder, a panic disorder, and a mood disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.

The issue of entitlement for service connection for an acquired psychiatric disorder is discussed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for an acquired psychiatric disorder, specifically, for an anxiety disorder, was previously denied in a September 2005 rating decision.  The Veteran was notified of that decision but did not perfect an appeal. 

2.  The evidence received since the September 2005 denial of the claim for service connection is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  Since July 1, 2009, the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less when taking into functional loss and pain on repetitive motion.  It has not been productive of incapacitating episodes of at least 6 weeks within any 12 month period, and ankylosis has not been shown. 


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The April 2009 reduction of the rating for a low back disability from 40 percent to 20 percent was not proper.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.344(c) (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide."  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

Here, the RO sent correspondence in June 2008 and August 2008; and rating decisions in August 2008 and in April 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the May 2010 Statement of the Case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to the Veteran's low back claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

With regard to reopening the claim of service connection for an acquired psychiatric disorder, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board is taking favorable action as to the claim to reopen for service connection for an acquired psychiatric disorder, any deficient notice for that claim is not prejudicial to the Veteran.

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, specifically, an anxiety disorder, in a September 2005 rating decision.  At the time of the initial denial, the RO found that there was no evidence that the Veteran's anxiety disorder had its onset during active service or that it was related to the service-connected low back disability.

Although in September 2005 rating decision on appeal, the RO declined to reopen the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the September 2005 decision became final because the Veteran did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed a claim for service connection for PTSD in September 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision in 2005 consisted of the Veteran's service medical records, two VA examinations, private and VA treatment records, and the Veteran's own statements.  The RO based its decision in part on an August 2005 VA examination that determined that although the Veteran met the criteria for a diagnosis of an anxiety disorder, that disorder was not related to his service-connected low back disability.  With regard to entitlement to service connection on a direct basis, the RO found no evidence of a diagnosed psychiatric disability in service.  Further, although on August 2005 VA examination, the Veteran described in-service panic attacks related to getting on an airplane in order to conduct weapons inspections, as well as depression upon leaving service and adjusting to civilian lift, he denied any current panic attacks or depression.  His symptoms of racing thoughts, a nervous stomach, and sleep trouble were attributed to his current anxiety disorder and were concluded not to be related to the in-service report of panic attacks.  

After a review of all the evidence, the Board finds that the evidence received since the last final decision is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

Newly received evidence includes more current VA treatment records, the Veteran's report of in-service stressors, a private psychiatric examination, and a VA examination with an addendum opinion.  Significantly, the Veteran has submitted thorough reports of in-service stressors including a report of being injured when a bus fell off of a cliff in South Korea, and an instance when he witnessed gunfire and attacks while stationed in South Korea.  Additionally, the Veteran has submitted October 2008 and November 2009 private psychiatric evaluations that diagnose the Veteran with PTSD, panic disorder with agoraphobia, and a mood disorder, not otherwise specified, and relate his reported stressors to his PTSD. 

The Board finds that the new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2010).  Specifically, the new evidence includes a diagnosis of PTSD that has been related to in-service stressors, as well as other new psychiatric diagnoses.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Additionally, the Veteran's lay statements have been presumed credible for the purpose of determining whether to reopen the claim. 

Accordingly, the Board finds that new and material evidence has been submitted and the claim for service connection for an acquired psychiatric disorder is reopened.  To that extent only, the claim is allowed. 

Reduction

The Veteran asserts that his low back disability has not improved since July 1, 2009, and, despite undergoing a lumbar decompressive laminectomy in April 2007, he has continued to experience continuous back pain and decreased range of motion.  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2010).

The record reflects that in an August 2008 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his low back disability.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced.  The record reflects that the Veteran responded to the August 2008 letter in September 2008, specifically disagreeing with the proposed reduction, and also submitted a private magnetic resonance imaging (MRI) study of the thoracic spine.  The Veteran did not request a pre-determination hearing.

Evaluating the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2010).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to Veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2010).

Under those criteria regarding reductions, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, however, the 40 percent disability rating for low back disability was in effect for less than 5 years, from November 15 2004, to July 1, 2009.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable. 38 C.F.R. § 3.344(c) (2010).

An examination disclosing improvement will, therefore, warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2010).  The question is, thus, whether an examination had shown an improvement warranting reduction of the rating.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14  (2010).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45  (2010), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2010). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6(2010). 

The Veteran's lumbar spine disability (spinal stenosis and degenerative arthritis) was rated as 40 percent disabling from November 15, 2004, to June 30, 2009, with a period wherein he was in receipt of a 100 percent total temporary rating for back surgery, under Diagnostic Code 5242 (degenerative arthritis.)  Effective, July 1, 2009, he has been in receipt of a 20 percent disabling under Diagnostic Code 5242 (degenerative arthritis.)  Degenerative arthritis is rated using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010), Diagnostic Code 5242.  Other applicable diagnostic codes include 5238, spinal stenosis, and 5243, which pertains to intervertebral disc syndrome.

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbar strain (Diagnostic Code 5237), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241).  Specifically, the VA and private treatment records do not demonstrate that the Veteran has been diagnosed with any of those specific conditions.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

In April 2007, the Veteran underwent a lumbar decompressive laminectomy.  He had been experiencing pain in his back that radiated to his left leg, and he could not walk more than a short distance without sitting and resting due to pain.  A September 2007 follow-up examination showed an adequate recovery and the Veteran was referred to pain management for further therapy.  

On August 2008 VA examination, the Veteran reported having constant pain, aching, and burning in his spine.  He had pain that radiated down his left leg.  The pain was worse with prolonged standing, sitting, and walking, as well as when he tried to exercise, bend, lift, or carry anything.  He treated the pain with rest, a TENS unit, and pain medication.  He received an epidural injection every 90 days.  He reported continuing decreased motion, stiffness, fatigue, weakness, spasms, and pain.  The pain was stabbing and constant.  He had severe flare-ups on a weekly basis that lasted for hours and were precipitated by exerting himself, doing yard work, lifting, or carrying anything.  Physical examination revealed no spinal abnormality.  There was spasm, guarding, tenderness, and pain on motion on thoracic sacrospinalis examination.  Range of motion of the lumbar spine revealed forward flexion limited to 60 degrees, with pain at 30 degrees.  There was additional pain on active motion.  There was additional loss of motion on repetition, calculated to up to 50 degrees of loss.  The Veteran's low back disability was considered to have severe affects on his ability to do chores, shop, and exercise, with moderate affects on his ability to attend to activities of daily living.  

VA treatment records dated from August 2008 to March 2010 reflect continuing chronic back pain that necessitated epidural steroid injections for relief.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

In this case, the Board finds that the Veteran is entitled to maintain the previously assigned 40 percent disability rating based upon range of motion testing.  On August 2008 VA examination, the Veteran was shown to have range of motion of the lumbar spine limited to 60 degrees flexion.  However, when taking into account pain and limitation of function on repetitive testing, he was limited to 30 degrees of flexion.  Accordingly, because it is shown that the Veteran's lumbar spine is limited to 30 degrees when taking into account functional loss on repetitive testing, in resolving the benefit of the doubt in favor of the Veteran, a 40 percent disability rating is warranted.  Because there is no evidence that the Veteran suffers from ankylosis of the spine, a higher rating, however, is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board next turns to the question of whether the Veteran is entitled to rating in excess of 40 percent based upon the diagnostic criteria pertaining to intervertebral disc syndrome, which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a , Diagnostic Code 5243 (2010). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2010). 

However, the Board finds that a higher 60 percent rating is not warranted because there is no evidence that the Veteran has been prescribed bed rest by a physician due to his low back disability, other than during the time that he was recovering from low back surgery and was accordingly awarded a temporary 100 percent rating.  The VA and private treatment records do not reflect such prescription, and thus a higher rating is not warranted.
 
Significantly in this case, the medical evidence demonstrates that despite low back surgery, the Veteran continues to experienced severely decreased range of motion of the low back.  In applying the spinal rating criteria to the present case, and in taking into account the function affects on repetitive testing as is required by law, the Board finds that a 40 percent rating is warranted throughout the pendency of the appeal.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an even higher disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

In sum, the weight of the credible evidence demonstrates that the April 2009 reduction of the disability rating for a low back disability from 40 percent to 20 percent disabling was not proper as the Veteran's symptoms have more closely approximated a 40 percent disability rating.  Therefore, restoration of the 40 percent disability rating, effective July 1, 2009, is warranted.

ORDER

The claim for service connection for an acquired psychiatric disability is reopened.  To that extent only, the appeal is allowed. 

The April 2009 reduction of the rating for a low back disability from 40 percent to 20 percent was not proper, and restoration of the 40 percent disability rating, effective July 1, 2009, is granted.


REMAND

Additional development is necessary prior to further adjudication of the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, an anxiety disorder, a panic disorder, and a mood disorder. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran contends that he currently has PTSD related to stressors in service.  Specifically, the Veteran contends that when he was stationed in Korea, on two occasions, he was awoken at night to see a battle going on outside comprised of machine guns, small arms fire, mortar attacks, and rockets.  He had hidden in a bunker, feeling "scared to death."  He contends that when he was stationed in Okinawa, he had been involved in an accident in which his bus fell off the road, leaving severe gashes on his arms and a bump on his head.  The Veteran further contends that when he worked as a drill sergeant for many years, his job was to discipline soldiers who were already "recalcitrants" and "quitters," and that such experiences were stressful and sometimes involved more severe or intense measures taken to teach the soldiers a lesson.  

Service treatment records do not demonstrate treatment for or a diagnosis of a psychiatric disorder.

On November 1987 VA psychiatric examination conducted approximately four months after separating from service, the Veteran reported experiencing throbbing headaches once per week or less.  The headaches appeared to be stress-related.  The Veteran denied having been hospitalized for a nervous condition.  He reported that he was frequently restless, irritable, easily annoyed, and had a short patience.  He didn't like being in crowds.  He denied having cold sweats or any appreciable depression.  The diagnosis was anxiety disorder, stress related.  

Although the Veteran has undergone VA psychiatric examination in August 2005 and in August 2009, neither examiner commented on the 1987 VA examination and resulting diagnosis of an anxiety disorder in determining that the Veteran's current psychiatric disorder was unrelated to his service.  The August 2005 examiner noted that the Veteran reported a history of anxiety that had begun during his service in Germany, but determined that the Veteran's description of panic symptoms in service, including an upset stomach, diarrhea, a fluttering feeling in the stomach, and excessive worry, were not the same as his current anxiety disorder.  The August 2009 VA examiner also concluded that the Veteran suffered from an anxiety disorder, rather than his contended PTSD.  However, the examiner concluded that the Veteran's current panic symptoms were unrelated to the reported stressors in Korea because the panic would not have begun over thirty years after the stressful event.  The examiner further concluded that the Veteran's reported anxiety and panic in the 1980's was situational in nature and in response to a work conflict.  However, it is unclear whether the examiner meant that the Veteran's anxiety had its onset in service, or rather was related to a post-service work dispute.  Accordingly, because it does not appear as though the VA examiners took into account the early VA examination and diagnosis in rendering their opinions, the Board finds that it remains unclear whether the Veteran's psychiatric disorder had its onset in service or is otherwise related to his service, and further clarification is necessary.

In that regard, the Veteran has submitted two private evaluations, conducted in October 2008 and in November 2009, in which a psychologist determined that the Veteran met the criteria for a diagnosis of PTSD related to his reported in-service stressors.  The psychologist also diagnosed the Veteran with panic disorder with agoraphobia, and a mood disorder, not otherwise specified, relating those conditions to service.  Although such diagnoses support the Veteran's claim, the VA examiner reviewed these evaluations in August 2009 and in May 2010, and found them to be invalid because, as the private psychologist noted in her report, the Veteran appeared to provide a deliberate distortion of his clinical picture.  In October 2008, the psychologist herself stated that for this reason, the Personality Assessment Inventory could not be interpreted.  However, in November 2009, the private psychologist further explained that although the results were invalid, such was often seen in patients with severe PTSD.  Accordingly, because that explanation has not been discussed by a VA examiner, it remains unclear to the Board whether the private evaluation is an adequate or competent medical assessment, and thus, whether the Veteran's PTSD diagnosis adequately meets the criteria for a DSM-IV diagnosis, and whether his other diagnoses, including a panic disorder and a mood disorder, are related to his service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the Veteran for a VA examination with a VA psychiatrist that has not previously examined the Veteran to determine the nature and etiology of any current psychiatric disorder found on examination.  The claims file and a copy of this Remand  should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should consider all lay evidence of continuity of symptomatology of psychiatric problems since service offered by the Veteran.  The VA examiner's opinion should specifically address the following:

 a) Diagnose all current psychiatric disabilities.

b) Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

c) If a diagnosis of PTSD is warranted, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based.

d) If a diagnosis of PTSD is warranted, state whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

e) If a diagnosis of PTSD is not appropriate, discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder, to include an anxiety disorder, a panic disorder, and a mood disorder, was caused or aggravated by the Veteran's period of active service, or had its onset during his service.  In so doing, the examiner should take into account the November 1987 report of VA examination demonstrating a diagnosis of an anxiety disorder, as well as the Veteran's reported service stressors.  

f)  If a diagnosis of PTSD is not warranted, the examiner should rectify that conclusion with the October 2008 and November 2009 private evaluations in which the Veteran was diagnosed with PTSD, including a discussion as to the validity of the examination results.

A complete rationale for all opinions expressed must be provided.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


